DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 9/10/2020.
Claims pending in the case: 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim(s) 1, 11 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) retrieving participation data for a plurality of users in an opportunity, comparing the data with historic data  and determining which of the users is a decision maker. 
The limitation retrieving and comparing data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor; a non-volatile storage coupled to the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor; a non-volatile storage coupled to the processor” language, “retrieving” in the context of this claim encompasses the user manually checking participation data of users in an opportunity. 
Similarly, the limitation of comparing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor; a non-volatile storage coupled to the processor” language, “comparing” in the context of this claim encompasses the user checking current participation data with historic data of the users. 
Further the dependent claim(s) 2-5 and 12-15 is/are directed to what constitutes participation data. These limitations, as drafted, is description of the data and does not include any function. 
Further the dependent claim(s) 6-7 and 16-17 is/are directed to comparing sets of data and determining similarity. These limitations of “computing”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “computing” in the context of this claim encompasses the user observing current and prior data and noticing and recording the degree of similarities between them.
Further the dependent claim(s) 8 and 18 is/are directed to displaying the most similar data groups and receiving user input selecting one to be stored. These limitations of, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting” in the context of this claim encompasses the user manually selecting data with maximum similarities between them and further narrowing down the selection to one specific group.
Further the dependent claim(s) 9 and 19 is/are directed to using a neural network model to process the data. These limitations of using a neural network, as drafted, does not amount to a practical application or significantly more. It only appears to amount to the use of a generically recited, pre-trained, off the shelf component to implement the method and is not an inventive concept.
Further the dependent claim(s) 10 is/are directed to specifying than an opportunity is an open opportunity which is a description of a term in the limitation and does not add any functionality to the claim. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because. In particular, the claim only recites one additional element – using software instruction executed by a processor to perform the retrieving, comparing and computing steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing information based on a historical data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the functional steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 20, these claims are for a computer readable medium storing instructions to perform various functions.  However, the computer readable medium could be interpreted as signals.  Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
All claims dependent on the rejected claim, are also rejected due to their direct or indirect dependencies.	


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11 and 20 recites “the participation data including information indicating types of communication activities the contacts have participated in in respect of the opportunity” and further “based on the comparing, which of the plurality of contacts associated with the opportunity is a potential decision maker”. There is no support for this limitation in the current specification regarding how a comparison result would conclude in a determination that one is a decision maker or not. The specification merely mentions a neural network model is trained to output a probability value for each contact being a decision maker without providing any detail on how this can be achieved. The neural network as discussed in the specification also appears to be very generic and does not appear to be the inventive concept. The specification merely indicates that communication is being compared with historical data to determine if a contact is a decision maker without providing any detail on how this can be done by one of ordinary skill in the art. The specification does not provide any criteria that identifies something as a decision let alone a decision maker. “Participation data” and “Communication” are extremely broad terms which comprise all forms of interaction between participants, the people involved, the communication content, medium, devices used, time, location, frequency as well as derived attributes such as emotion etc. There is  no information on how to use this data in the comparison process and how to interpret the comparison of  communication data to determine that the user is a decision maker. 
The applicant is requested to identify the paragraphs and lines in the specification that would enable one of ordinary skill in the art to create a model capable of comparing communication data to conclude if one is a decision maker or not.
Claims 6, 8, 16 and 18 further claim “ranking the contacts as potential decision makers based on the computed similarities”. There is no support for this limitation in the current specification regarding how computed similarities may be used to determine a potential decision maker and thus there is no support on how such data can be ranked. Even if some level of  similarity is computed, there is no support on how the computed similarity is to be understood as a high value or low value to implement in a ranking process that indicates a probability of one being a decision maker.
Claim(s) 8 and 18 further in the relevant part read:  “selecting a set of the contacts having the highest rankings as potential decision makers”. There is no support for this limitation in the current specification regarding how to use similarities to determine decision makers, how to use the computed similarity in the ranking process to identify some as higher ranking than another to proceed to a selection step.
All claims dependent on this claim are also rejected under 35 U.S.C. 112(a) due to the virtue of their respective direct and indirect dependencies.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 11 and 20 in the relevant part read:  “contacts that are associated with an opportunity”. Based on the claim language, it is unclear what is being referred to as “opportunity”.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention. 
For the purpose of examination, based on the specification, “opportunity” is interpreted as sales activity recorded as an opportunity in the database.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 11 and 20 in the relevant part read:  “based on the comparing, which of the plurality of contacts associated with the opportunity is a potential decision maker”. Based on the claim language, it is unclear what criteria constitutes a “decision maker”. It is unclear what comparison result the system is supposed to find, that would indicate the desired conclusion. The specification does not provide any criteria that identifies something as a decision let alone a decision maker. “Participation data” and “Communication” are extremely broad terms which comprise all forms of interaction between participants, the people involved, the communication content, medium, devices used, time, location, frequency as well as derived attributes such as emotion etc. There is  no information on what in the communication is to be compared, what results to expect and what type of expected result indicates that the user is a decision maker. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination the “decision maker” is interpreted as any person of significance involved in the opportunity.
Claims 6, 8, 16 and 18 further claim “ranking the contacts as potential decision makers based on the computed similarities”. As explained above since it is unclear what similarities are being used to determine a decision maker, it is unclear what criteria is to be used to rank the contacts. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination, this limitation is interpreted as using weights to determine an outcome.
Claim(s) 8 and 18 further in the relevant part read:  “selecting a set of the contacts having the highest rankings as potential decision makers”. Based on the claim language, it is unclear what criteria constitutes a “decision maker”. It is unclear what criteria is to be used to rank the contacts and therefore which set is to be selected. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
A reasonable interpretation was not possible for the purpose of examination. The limitation has been mapped to displaying analysis result to the user.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 20160034904) in view of West (US 20090299830).

Regarding claim 1, Arroyo teaches, a computer implemented method comprising: 
retrieving, from an electronic data storage, participation data for each of a plurality of contacts that are associated with an opportunity (Arroyo: Fig. 2, [2, 39]: “extract the factors and the outcomes associated with the opportunities stored in the CRM system”), the participation data including information indicating types of communication activities the contacts have participated in in respect of the opportunity and times of the participation (Arroyo: [41, 43]: different types of interaction data); 
comparing the participation data for the plurality of contacts with historic participation data for each of a plurality of decision maker contacts for a plurality of historic opportunities, the historic participation data including information indicating types of communication activities the decision maker contacts have participated in in respect of the historic opportunities and times of the participation (Arroyo: [43]: data includes communication record; [46-48]: analysis of extracted data; it is obvious that analysis involves comparing; [52]: historical pattern); and 
computing, based on the comparing, which of the plurality of contacts associated with the opportunity is a potential decision maker and storing information indicating the identity of the potential decision maker (Arroyo: [43]: determine a pattern related to the outcomes; [51]: “the determining system (204) can extract from the opportunities (216-2) content such as the products sold, who sold them, who managed the opportunity” – manager (decision maker)’; [52]: determine “winners and losers by asking questions such as for product A or industry A, who are the people or products who are involved in the sales/opportunity team that usually win?” – identify decision makers; Please also refer to the 112(b) rejection above).
Although Arroyo does not specifically recite the term comparing, Arroyo teaches using historical data by the analyzing engine. It would have been obvious to one skilled in the art that the analysis process would involve comparing data to identify historical pattern.
Nonetheless, West teaches, comparing the participation data (West: [35, 38, 117, 119, 175]: compare to identify patterns of communication).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arroyo and West because the systems are in the field of analyzing collected data to identify behavior patterns. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable comparing communication data to identify communication patterns which may be used to improve sales activities.  The combination improves the identification of sales patterns and trends for a company's products and services and the relationship of these patterns and trends with communication activity(see West [18]).
Please also refer to the 112(b) rejection above.

Regarding claim 2, Arroyo and West teach the invention as claimed in claim 1 above and further, wherein the types of communications activities include one or more of: email messages; in-person and/or virtual meetings; and telephone calls (Arroyo: [30, 40-41, 43]: interactions in opportunities) (West: [87, 132]: [87]: “email, instant messaging, telephone communications or similar”).

Regarding Claim(s) 11-12, this/these claim(s) is/are similar in scope as claim(s) 1-2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 3-8, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 20160034904) and West (US 20090299830) in view of Khan (US 20140278620).

Regarding claim 3, Arroyo and West teach the invention as claimed in claim 2 above but not, wherein the participation data for each of the plurality of contacts and the historic participation data for each of the plurality of decision maker contacts includes information that indicates position titles of the contacts and the decision maker contacts, respectively.
Khan teaches, wherein the participation data for each of the plurality of contacts and the historic participation data for each of the plurality of decision maker contacts includes information that indicates position titles of the contacts and the decision maker contacts, respectively (Khan: [52]: the analysis may use data indicating positions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arroyo, West and Khan because the systems are in the field of analyzing CRM data to determine desired attributes. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using positions of the contacts to determine an attribute of the opportunities. The combination improves the process for correlating marketing data to sales data (see Khan [7]).

Regarding claim 4, Arroyo, West and Khan teach the invention as claimed in claim 3 above and further, wherein the participation data for each of the plurality of contacts and the historic participation data for each of the plurality of decision maker contacts includes information that indicates position titles of the contacts and the decision maker contacts, respectively (Khan: [52]: the analysis may use data indicating positions [54-55]: role).

Regarding claim 5, Arroyo, West and Khan teach the invention as claimed in claim 4 above and further, wherein the participation data for each of the plurality of contacts and the historic participation data for each of the plurality of decision maker contacts includes information that indicates IDs of the contacts and the decision maker contacts, respectively (Khan: [52]: the analysis may use data indicating positions [54-55]: role identification).

Regarding claim 6, Arroyo, West and Khan teach the invention as claimed in claim 5 above and further, wherein comparing the participation data with the historic participation data comprises: computing, for each of the plurality of the contacts associated with the opportunity, a similarity of the participation data for the contact with the historic participation data for each of the decision maker contacts (West: [119, 175]: identify similarity pattern); and ranking the contacts as potential decision makers based on the computed similarities (Arroyo: [47]: computing weights to the factors and outcomes and ranking by weight; [51]: outcome may be who  managed the opportunity).
Please also refer to the 112(b) rejection above.

Regarding claim 7, Arroyo, West and Khan teach the invention as claimed in claim 6 above and further, wherein computing the similarity of the participation data for the contact with the historic participation data for each of the decision maker contacts is based on a similarity of the ID of the contact and the decision maker contact, a similarity of the position title of the contact and the decision maker contact, and a similarity of communication activities that the contact and the decision maker contact each participated in at stages within the opportunity and the historic opportunity, respectively (Arroyo: [52]: computing outcomes using all data related to an opportunity which may be any element associated with an opportunity [25-26, 51]) (West: [119, 175]: identify similarity pattern) (Khan: [52]: the analysis may use data indicating positions [54-55]: role identification).
Please also refer to the 112(b) rejection above.

Regarding claim 8, Arroyo, West and Khan teach the invention as claimed in claim 6 above and further, which of the plurality of contacts associated with the opportunity is a potential decision maker comprising selecting a set of the contacts having the highest rankings as potential decision makers, the method further comprising, prior to storing information indicating the identity of the potential decision maker, presenting the set of contacts through a user interface and receiving user input indicating at least one of the group as the potential decision maker, wherein storing information indicating the identity of the potential decision maker comprises storing the information in the electronic database as part of a record for the opportunity (Khan: [44]: analysis result displayed to the user).

Regarding Claim(s) 13-18, this/these claim(s) is/are similar in scope as claim(s) 3-8. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 9-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 20160034904) and West (US 20090299830) in view of Chandra (US 20210042800).

Regarding claim 9, Arroyo and West teach the invention as claimed in claim 1 above but not, wherein comparing the participation data for the plurality of contacts with the historic participation data comprises … the .. model being configured to output a respective probability value for each of the plurality of contacts indicating a predicted likelihood that the contact is the potential decision maker contact (Arroyo: [43]: determine a pattern related to the outcomes; [51]: identify managers; [52]: determine “winners and losers by asking questions such as for product A or industry A, who are the people or products who are involved in the sales/opportunity team that usually win?”; [54]: predict likelihood of outcome; Please also refer to the 112(b) rejection above).
Chandra teaches, wherein comparing the participation data for the plurality of contacts with the historic participation data comprises inputting the participation data for each of the plurality of contacts to a neural network model that has been trained based on the historic participation data for each of the plurality of decision maker contacts (Chandra: [23]: use neural network for data analysis to identify communication pattern; [41]: trained on historical communication data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arroyo, West and Chandra because the combination would enable the use of neural network for data analysis. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable using practices commonly used in the art for data analysis.

Regarding claim 10, Arroyo, West and Chandra teach the invention as claimed in claim 1 above and further, wherein the opportunity is an open opportunity and the method is performed during a duration of the open opportunity (Chandra: [53-54]: “The determining system (204) may do this by providing a list of people as recommended experts or consultants for a high-visibility/-value opportunity via the determining engine”; “[54]: “provide recommendations on potential future opportunities and/or leads not yet in the system, generate alerts on existing high-value opportunities”).

Regarding Claim(s) 19, this/these claim(s) is/are similar in scope as claim(s) 9. Therefore, this/these claim(s) is/are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176